Exhibit 10(h)

WD-40 COMPANY

2016 STOCK INCENTIVE PLAN

﻿

﻿

FY 20__ MARKET SHARE UNIT AWARD GRANT NOTICE AND ACCEPTANCE

﻿

﻿

﻿

Target Number of MSU Shares:  The “Vest Quantity” Shown Above

Performance Measurement Year End:  August 31, 20__

Vesting Date:  Compensation Committee Certification of Performance Achievement

Settlement Date:  Not Later Than the “Vest Date” Shown Above (See Award
Agreement)

﻿

﻿

FY 20__ MARKET SHARE UNIT AWARD AGREEMENT

﻿

﻿

Pursuant to your Market Share Unit Award Grant Notice and Acceptance (“Grant
Notice”) and this Market Share Unit Award Agreement (“Agreement”), WD-40
Company, a Delaware corporation, (the “Company”) has awarded to you Performance
Shares (referred to herein as Market Share Units or “MSUs”) under the WD-40
Company 2016 Stock Incentive Plan (the “Plan”) with respect to the “Target
Number” of shares of the Company’s Common Stock indicated in your Grant
Notice.  Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.

The details of your MSUs are as follows:

1. Number of Shares.  The number of Shares to be issued to you upon settlement
of your MSUs (your “MSU Shares”) as referenced in your Grant Notice will be
determined under the performance vesting provisions in Paragraph 3 of this
Agreement equal to a percentage (the “Applicable Percentage”) of the Target
Number of MSU Shares set forth in your Grant Notice.  The Target Number of MSUs
prior to performance vesting, or the resulting number of MSU Shares determined
upon performance vesting, may be adjusted from time to time upon changes in
capitalization of the Company pursuant to Section 18 of the Plan.

2. No Payment of Dividend Equivalents.  Dividend Equivalents are not payable
with respect to your MSUs.  Upon issuance of your MSU Shares at the time of
vesting or otherwise as provided for herein, you will then be entitled to
receive dividends as and when declared upon the Shares by the Company.

3. Performance Vesting.  Your MSUs vest following a performance measurement
period of three full fiscal years (the “Measurement Period”) ending as of the
Company’s fiscal year end for the second full fiscal year following the Date of
Grant (the “Measurement Year”).  Following the conclusion of the Measurement
Year, the Committee shall meet, either at its regularly scheduled quarterly
meeting or at a special meeting of the Committee, but in all events within sixty
(60) days following the end of the Measurement Year, to certify achievement of
the performance measure set forth on Exhibit A attached hereto and the vesting
of your MSUs and the Applicable Percentage of the Target Number of MSU Shares to
be issued to you.   Except as otherwise provided for herein with respect to
pro-rata vesting upon retirement or in the event of your Termination of
Employment by reason of death or disability, unless, prior to the effective date
of the termination of your employment with the Company or a Subsidiary for any
reason (“Termination of Employment”), including resignation or termination by
the Company or Subsidiary, the Committee has certified the performance vesting
of your MSUs,  all of your MSUs  shall be forfeited.  In the event of your
Termination of Employment by reason of your death, disability or Retirement (as
hereinafter defined), your MSUs will vest on a pro-rata monthly basis, including
full credit for partial months elapsed through the effective date of your
Termination of Employment,  at the time of, and subject to, the Committee’s
certification of achievement of the performance measure and determination of the
Applicable Percentage following conclusion of the Measurement Year.  For
purposes of such pro-rata vesting, the Target



1

 

--------------------------------------------------------------------------------

 

Number of MSU Shares will be adjusted according to the pro-rata portion of the
Measurement Period for which you were employed.  “Retirement”, for purposes of
this Agreement, means Termination of Employment (for any reason other than
termination by the Company or a Subsidiary for Cause): (i) after attainment of
age sixty-five (65), or (ii) after attainment of age fifty-five (55) provided
that you have been in Continuous Service with the Company or a Subsidiary for
not less than ten (10) years.    In the event of your Termination of Employment
prior to Retirement by reason of your voluntary resignation or termination by
the Company or a Subsidiary for reasons other than Cause, the Committee shall
have discretion to provide for pro-rata vesting as provided for hereinabove.

4. Delivery of Shares upon Performance Vesting.    The settlement date for
delivery of your MSU Shares following certification of vesting by the Committee
as provided for in Paragraph 3 above will be the earlier of the date that is the
3rd business day following the Company’s public release of its annual earnings
for the Measurement Year or November 15 of the fiscal year immediately following
the Measurement Year (the “Settlement Date”).  Upon settlement of your MSUs, the
Applicable Percentage of the Target Number of MSU Shares shall be settled solely
in an equivalent number of Shares.  Subject to the provisions of Paragraphs 6, 7
 and 10 of this Agreement, the MSU Shares shall be issued and delivered to you
or to your designated Beneficiary (as hereinafter defined) on the Settlement
Date.  Issuance of the MSU Shares may not be accelerated, deferred or otherwise
claimed by you for any reason or at any time other than upon the Settlement Date
or otherwise as provided for herein.

5. Change in Control Vesting.  Except as provided for herein, the provisions of
Section 19 of the Plan shall apply to your MSUs in the event of a Change in
Control of the Company (as defined in the Plan).  In the event of a Change in
Control prior to the end of the Measurement Year, for purposes of determining
the level of performance achieved as of the date of the Change in Control, the
Measurement Year shall be deemed to have ended immediately prior to the
effective date of the Change in Control.  In such event, the Measurement Share
Value and the Measurement Index Value (as defined in Exhibit A) shall be
determined based on the closing price for the Shares and the closing Index value
as of the date of the Change in Control (not based on average amounts as
provided for in Exhibit A).  In addition, in the event of a Change in Control,
the proportionate number of the Target Number of MSUs not subject to vesting
based on the level of performance achieved as of the date of the Change in
Control shall be treated as equivalent Restricted Stock Units having a Period of
Restriction ending on the Settlement Date, subject to Section 5 of the Change of
Control Severance Agreement with the Company as applicable for Executive
Officers, or subject to Section 19(a)(ii) of the Plan as applicable to other
employees (e.g., Senior Management Employees and Management Employees).  Subject
to the provisions of Paragraphs 7 and 10 of this Agreement, you will be entitled
to receive your vested MSU Shares thirty (30) days following the date of the
Change in Control.  If a Change in Control occurs after the end of the
Measurement Year, but before the Committee has certified achievement of the
performance measure, and you were employed by the Company on the date of the
Change in Control, you will have the right, on the Settlement Date, to receive
your vested MSU Shares or the dollar value equivalent thereof, at the Company’s
option, determined in accordance with the vesting provisions of Section 3 of
this Agreement.  For purposes of the preceding sentence, the Settlement Date
shall be deemed to be the date three (3) business days following the date on
which the company that survives the Change in Control publicly or privately
issues audited financial statements that include results of the Company’s
Measurement Year, but in no event shall the Settlement Date be later than ninety
(90) days following the end of the Measurement Year.

6. Six Month Delay in Issuance of Shares on Termination of Employment for
Certain Officers.  If, at the time of your Retirement or other Termination of
Employment (other than by reason of your death) prior to the vesting of your MSU
Shares, you are a “specified employee” as that term is defined in Section 409A
of the Internal Revenue Code of 1986, as amended, subject to the provisions of
Paragraphs 7 and 10 of this Agreement, the MSU Shares to be issued to you as
provided for in Paragraphs 4 or 5 above shall be issued and delivered to you or
to your designated Beneficiary (as hereinafter defined) no earlier than six (6)
months following the day after the effective date of your Termination of
Employment.

7. Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, your MSU Shares may not be issued unless the MSU  Shares are
then registered under the Securities Act of 1933, as amended (the “Securities
Act”) or, if such Shares are not then so registered, the Committee or the Board
has



2

 

--------------------------------------------------------------------------------

 

determined that such issuance would be exempt from the registration requirements
of the Securities Act.  The issuance of your MSU Shares must also comply with
other applicable laws and regulations governing your MSU Shares, and the
issuance of your MSU Shares may be delayed if the Committee or the Board
determines that such issuance would not be in material compliance with such laws
and regulations, provided that issuance of the MSU Shares shall be completed as
soon as reasonably practicable following the first date on which the Company
anticipates or should reasonably anticipate that issuing the MSU Shares would
not cause a violation.

8. Transferability.  Your MSUs are not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party (your “Beneficiary”) who, in the event of your death,
shall then be entitled to receive the MSU Shares payable as of the date of your
death, if any.

9. Agreement Not a Service Contract or Obligation to Continue Service.   This
Agreement is not an employment or service contract, and nothing in this
Agreement shall be deemed to create in any way whatsoever any obligation on your
part to continue in the service of the Company or Subsidiary as an employee for
any period of time.  In addition, nothing in this Agreement shall obligate the
Company or a Subsidiary to continue your employment for any period of time.

10. Withholding of MSU Shares to Cover Tax Withholding Obligations.

(a) At the time of issuance of your MSU Shares, or earlier, if applicable,  to
the extent required by law or applicable regulation,  the Company shall withhold
from the MSU Shares otherwise issuable to you a number of whole Shares having a
Fair Market Value as of the Settlement Date, or earlier, if applicable, equal to
the minimum amount of taxes required to be withheld by law.  The Fair Market
Value of the withheld whole number of MSU Shares that is in excess of the
minimum amount of taxes required to be withheld shall be added to the deposit
for your U.S. federal income tax withholding or, if you are an international
taxpayer, such amount shall be added to the largest deposit of withheld tax
required to be made by the Company or a Subsidiary on your behalf.

(b) Your  MSU Shares may not be issued unless the tax withholding obligations of
the Company or Subsidiary, if any, are satisfied.  Accordingly, the MSU Shares
may not be issued within the time specified in Paragraphs 4 or 5 above and the
Company shall have no obligation to issue a certificate for such Shares until
such tax withholding obligations are satisfied or otherwise provided for.  Upon
notice of the requirement for recovery from you of any amount due as a tax
withholding obligation, you agree to promptly remit to the Company or Subsidiary
the full amount due. Notwithstanding the foregoing, in no event will the MSU
Shares be issued later than March 15th of the calendar year following the end of
the Measurement Year.

11. Notices.   Any notices provided for in the Plan or this Agreement shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

12. Governing Plan Document.   This Agreement is subject to all the provisions
of the Plan, the provisions of which are incorporated by reference in this
Agreement.  This Agreement is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  Except as specifically provided for herein, in
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall control.

END OF MARKET SHARE UNIT AGREEMENT

(Refer to MSU Award Grant Notice and Acceptance for Specific Grant Information)

 

3

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

PERFORMANCE VESTING

﻿

﻿

Subject to Section 5 of the Market Share Unit Award Agreement, the MSUs shall
vest with respect to the Applicable Percentage of the Target Number of MSU
Shares set forth in the following applicable Executive Officer, Senior
Management Employee or Management Employee table based on relative total
stockholder return (“TSR”) for the Company over the Measurement Period as
compared to the total return (“Return”) for the Russell 2000 Index (the “Index”)
as reported for total return (with dividends reinvested) by Russell Investments.
 For purposes of computing the relative TSR for the Company as compared to the
Return for the Index, dividends paid with respect to the Shares shall be treated
as having been reinvested as of the ex-dividend date for each declared dividend,
as further described below.  TSR for the Company shall equal the percentage
change (positive or negative) of the “Measurement Share Value” (as defined
below) as compared to the “Base Share Value” (as defined below).  The Return for
the Index shall equal the percentage change (positive or negative) of the
“Measurement Index Value” (as defined below) as compared to the “Base Index
Value” (as defined below).  The relative TSR (“Relative TSR”) represents the
absolute percentage point difference between the TSR for the Company and the
Return for the Index.

﻿

Executive Officer

﻿

Relative TSR

(absolute percentage point difference)

Applicable Percentage

 >  20%

200%

    20%

200%

    15%

175%

    10%

150%

     5%

125%

   Equal

100%

   -5%

75%

 -10%

50%

>-10%

0%

﻿

Senior Management Employee

﻿

Relative TSR

(absolute percentage point difference)

Applicable Percentage

> 10%

150%

    10%

150%

    5%

125%

   Equal

100%

   -5%

75%

 -10%

50%

>-10%

0%

﻿





1

 

--------------------------------------------------------------------------------

 



﻿

Management Employee

﻿

Relative TSR

(absolute percentage point difference)

Applicable Percentage

> 5%

125%

    5%

125%

   Equal

100%

   -5%

75%

 -10%

50%

>-10%

0%

﻿

The Applicable Percentage will be determined on a straight line sliding scale
from the minimum 50% Applicable Percentage achievement level to the applicable
maximum 200%, 150% or 125% Applicable Percentage achievement level as noted in
the applicable Executive Officer, Senior Management Employee or Management
Employee table above.  For purposes of determining relative achievement, actual
results are to be rounded to the nearest tenth of one percent and rounded upward
from the midpoint, in all events in a positive direction.  For example, if the
Relative TSR is 4.94% (the absolute difference between the TSR for the Company
and the Return for the Index over the Measurement Period being 4.94 percentage
points),  Relative TSR will be 4.9% and the Applicable Percentage will be
124.5%.  The number of MSU Shares to be issued on the Settlement Date is to be
rounded to the nearest whole share and rounded upward from the midpoint.

﻿

“Base Share Value” shall represent the average computed value of one (1) share
of the Company’s common stock (as increased, if applicable, by additional shares
theoretically acquired with reinvested dividends, as further described below),
determined with reference to the daily closing price for the Company’s Shares
over a period of all market trading days within the ninety (90) calendar days
ending on the last day of the Company’s fiscal year ended immediately prior to
the Date of Grant (the “Base Value Averaging Period”).

﻿

For purposes of determining the Base Share Value, the daily value of one (1)
share shall be computed based on the closing price for the Company’s Shares for
each market trading day until the next following ex-dividend date, if any.  On
the ex-dividend date, if any, and thereafter through the end of the Base Value
Averaging Period, the daily value shall be based on one (1) share plus a number
of shares that would theoretically be acquired on the ex-dividend date, at the
closing price for the Company’s Shares on the ex-dividend date, with the
dividend declared with respect to the share.    In the same manner, the number
of shares shall be increased for computing the daily value on a compounded basis
for each successive dividend, if any, declared prior to the end of the Base
Value Averaging Period.  A simple average of all of the daily values so computed
shall represent the Base Share Value.

﻿

“Base Index Value” shall represent the average closing value of the Index over a
period of all market trading days within the Base Value Averaging Period.

﻿

“Measurement Share Value” shall represent the average computed value of one (1)
share of the Company’s common stock (as increased, if applicable, by additional
shares theoretically acquired with reinvested dividends over the Measurement
Period, including dividends reinvested for purposes of computing the Base Share
Value, as further described below), determined with reference to the daily
closing price for the Company’s Shares over a period of all market trading days
within ninety (90) calendar days ending on the last day of the Measurement Year
(the “Measurement Value Averaging Period”).

﻿





2

 

--------------------------------------------------------------------------------

 

For purposes of determining the Measurement Share Value, the number of shares as
of the first day of the Measurement Value Averaging Period shall first be
determined by adding theoretically reinvested dividend shares over the entire
Measurement Period to the number of shares used in computation of the Base Share
Value as of the end of the Base Value Averaging Period.  Such reinvested
dividend shares shall be added on a compounded basis as of each successive
ex-dividend date for dividends declared with respect to the Company’s Shares in
the same manner as described for computation of the Base Share Value.  Beginning
on the first day of the Measurement Share Averaging Period, the daily value of
the shares thus accumulated through dividend reinvestment shall be computed
based on the closing price for the Company’s Shares for each market trading day
until the next following ex-dividend date.  On successive ex-dividend dates, if
any, and thereafter through the end of the Measurement Share Averaging Period,
the daily value shall be based on the increased number of shares accumulated as
of each such ex-dividend date.  A simple average of all of the daily values so
computed shall represent the Measurement Share Value.

﻿

“Measurement Index Value” shall represent the average closing value of the Index
over a period of all market trading days within the Measurement Value Averaging
Period.



3

 

--------------------------------------------------------------------------------